UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7819



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


THEODORE MORRELL HARVEY, a/k/a Ted Harvey,
a/k/a Ted Carpenter,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-95-349-A, CA-97-1687-AM)


Submitted:   February 10, 1998            Decided:   March 17, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Theodore Morrell Harvey, Appellant Pro Se. James L. Trump, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district
court. United States v. Harvey, Nos. CR-95-349-A; CA-97-1687-AM
(E.D. Va. Oct. 29, 1997). We express no opinion about the retroac-

tivity of the one-year limitations period imposed by the Antiter-

rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-
132, 110 Stat. 1214, since Appellant filed this action over one

year after the effective date of the Act. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2